Exhibit 10.2

Veracyte, Inc. Amended and Restated

Employee Stock Purchase Plan (“ESPP”)

 

Enrollment/Change Form

 

Section 1:
Desired Action

(Check Only One)


To accomplish the Desired Action selected in Section 1 below, please also
complete the sections of this form identified immediately to the right of that
Desired Action. In all cases you must also sign and date Section 12 of this
form.

☐

Enroll in the ESPP effective as of beginning of next Offering Period

Complete sections 2, 3 and 4

☐

Change contribution percentage effective as of beginning of next Offering Period

Complete sections 2 and 4

☐

Decrease contributions during Purchase Period; effective as of seven business
days after receipt by the Company.

 

Note: If you decrease your percentage to 0%, any previously accumulated
contributions will be used to purchase shares on the next Purchase Date pursuant
to Section 5(c) of the ESPP and you will then be withdrawn from the ESPP for the
subsequent Offering Period.

Complete Sections 2 and 5

☐

Withdraw from ESPP and refund contributions; effective as of seven business days
after receipt by the Company

Complete Sections 2 and 6

Section 2:

Personal
Data

Name:  ______________________________________

 

Title:  _______________________________________

 

Department:   _________________________________

 

Home Address:    ______________________________
____________________________________________

 

Social Security Number:

☐☐☐-☐☐-☐☐☐☐

 

 

Section 3:

Enroll

I hereby elect to participate in the ESPP, effective for the next Offering
Period that begins following the Company’s receipt of this form. I elect to
purchase shares of common stock (“Shares”) of Veracyte, Inc. (the “Company”),
subject to the terms and conditions of the ESPP and this “Enrollment/Change
Form.” I understand that Shares purchased on my behalf will be held in street
name and deposited directly into a brokerage account at E*Trade or other
brokerage account at the Company’s captive broker. I hereby agree to sign all
required forms to establish and maintain this account. I understand that if for
any reason I am unable to establish such account, I will be deemed not to have
enrolled in the ESPP.

 

I understand that I will be automatically enrolled in a new Offering Period each
time my current Offering Period ends as long as I remain eligible under the
ESPP, unless I timely withdraw from the ESPP through the Plan’s online portal or
by filing a new Enrollment/Change Form with the Company.

 

I understand that I will be restricted from transferring Shares from the E*Trade
or other designated account to another brokerage account. I further understand
that I have an obligation to notify the Company of any disposition of any Shares
purchased under the ESPP.

 

 

Section 4:

 

Elect
Contribution
Percentage

 

(Change effective next Offering Period)

I hereby authorize the Company to withhold (insert number) _____% of my
compensation (as defined in the ESPP) from each of my paychecks, subject to an
annual statutory cap as described in the ESPP as long as I continue to
participate in the ESPP. That amount will be applied to the purchase of Shares
pursuant to the ESPP, subject to any limits that the Company sets for the
Offering Period. The percentage must be a multiple of 1%, up to a maximum of
15%.

 

Section 5:

 

Decrease
Contribution
Percentage

 

(Change effective after seven business days)

I hereby authorize the Company to reduce my contribution percentage from ___% to
___% and withhold such percentage of my compensation (as defined in the ESPP)
from each of my paychecks, as long as I continue to participate in the ESPP.
That amount will be applied to the purchase of Shares pursuant to the ESPP,
subject to any limits that the Company sets for the Offering Period.

 

NOTE: If you decrease your percentage to 0%, any previously accumulated
contributions will be used to purchase shares on the next purchase date and you
will then be withdrawn from the ESPP. If you want to withdraw from the ESPP and
have previously accumulated contributions refunded, please complete Section 6
below.

 

Note:     The new contribution percentage will become effective as of seven
business days following the Company’s receipt of this Enrollment/Change Form,
which means it may not take effect in your current payroll period. You can only
submit one request to decrease (but not discontinue) contributions per each
6-month purchase period. You can discontinue contributions at any time. You
cannot use this form to increase your contribution percentage during an Offering
Period. All requests for contribution increases must be made through Section 4
above.

 

 

Section 6:

 

Withdraw

 

Check here:

☐

I hereby elect to stop my contributions under the ESPP, effective as soon as
reasonably practicable after the Company receives this form, and withdraw from
the ESPP. The unused contributions that I have made to date during the current
Offering Period should be refunded to me in cash, without interest.

 

I understand that I cannot resume participation until I re-enroll in the ESPP by
filing a new Enrollment/Change Form with the Company and such re-enrollment will
be effective only at the start of the next Offering Period.

 

Note:         Your withdrawal request will not become effective until seven
business days following the Company’s receipt of this Enrollment/Change Form,
which means it may not take effect until after the current Offering Period.

 

 

Section 7:

 

Responsibility for Taxes

Regardless of any action the Company or my employer (the “Employer”) takes with
respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related items related to my participation in the ESPP and
legally applicable to me (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any. I
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the purchase of Shares under the ESPP,
including but not limited to, the issuance of Shares, the sale of Shares or the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of my ESPP participation to
reduce or eliminate my liability for Tax-Related Items or achieve any particular
tax result. Further, if I have become subject to tax in more than one
jurisdiction between the Offering Date and the date of any relevant taxable or
tax withholding event, as applicable, I acknowledge that the Company and/or the
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to the purchase of Shares under the ESPP, I will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, I authorize the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or more of the following: (i) withholding
from my wages or other cash compensation paid to me by the Company and/or the
Employer; (ii) withholding from proceeds of the sale of Shares acquired upon
purchase either through a voluntary sale or through a mandatory sale arranged by
the Company (on my behalf pursuant to this authorization and without further
consent); or (iii) any other arrangement approved by the Compensation Committee
and permitted under applicable law.

 

Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the ESPP that cannot be satisfied by the
means previously described. The Company may refuse to purchase or deliver the
Shares or the proceeds of the sale of Shares, if I fail to comply with my
obligations in connection with the Tax-Related Items.

 

 

Section 8:

 

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the ESPP, or my
acquisition or sale of the underlying Shares. I am hereby advised to consult
with my own personal tax, legal and financial advisors regarding my
participation in the ESPP before taking any action related to the ESPP.

 

 

Section 9:

Severability

The provisions of this Enrollment/Change Form are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

 

Section 10:

 

Termination, modification and Imposition of Other Requirements

The Company reserves the right, at its option, to terminate, suspend or modify
the terms of the ESPP at any time, to the extent permitted by the ESPP. In
addition, the Company reserves the right to impose other requirements on my
participation in the ESPP, and on the right to purchase Shares, to the extent it
determines necessary or advisable for legal or administrative reasons. I agree
to be bound by such modifications regardless of whether notice is given to me of
such event, subject, in any case, to my right to withdrawal from participation
in the ESPP. I further agree to sign any additional agreements or undertaking as
may be necessary in connection with the imposition of any new requirements to
participate in the ESPP.

 

 

Section 11:

 

Governing Law

The interpretation, performance and enforcement of this Enrollment/Change Form
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the purchase of any Shares or the Enrollment/Change Form, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of
California, or the federal courts of the United States for the Northern District
of California, and no other courts, where the purchase of Shares is made and/or
to be performed.

 

 

Section 12:

 

Acknowledgement
And Signature

I acknowledge that I have received a copy of the ESPP, and the Summary and
Prospectus summarizing the major features of the ESPP. I have read the ESPP, the
Summary and Prospectus and this Enrollment/Change Form, and hereby agree to be
bound by the terms of the ESPP, and this Enrollment/Change Form.

 

I agree that the Company may deliver by e-mail all documents relating to the
ESPP and my participation in it (including without limitation, prospectuses
required by the U.S. Securities and Exchange Commission), and all other
documents that the Company is required to deliver to its security holders
(including without limitation, annual reports and proxy statements). I agree
that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it will notify me by e-mail.
I understand that it is my responsibility to provide the Company with a current
email address.

 

Signature:     _____________________________________

 

Print Name:  _____________________________________

 

Date:             _____________________________________

 

 

 

 